Matter of Edward C. v Latoya P. (2021 NY Slip Op 02593)





Matter of Edward C. v Latoya P.


2021 NY Slip Op 02593


Decided on April 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 29, 2021

Before: Webber, J.P., Singh, González, Shulman, JJ. 


Index No. V-2720-14/18B, V-14346-14/18B Appeal No. 13688 Case No. 2020-02879 

[*1]In the Matter of Edward C., Petitioner-Respondent,
vLatoya P., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Edward C., respondent pro se.
Janet Neustaetter, The Children's Law Center, Brooklyn (Laura Solecki of counsel), attorney for the child.

Order, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about April 28, 2020, which, inter alia, granted petitioner father's application to relocate to Florida with the parties' minor child, unanimously affirmed, without costs.
The Referee's determination that the child's best interests would be served by granting the father's relocation application has a sound and substantial basis in the record (see Matter of Tropea v Tropea, 87 NY2d 727, 740-741 [1996]). There is sufficient evidence to support the father's claim that there will be economic and educational benefits to the child, as well as an extended network of family members to provide support. The mother, who only sporadically exercised her court-ordered parenting time with the child for more than two years before this proceeding, has substantial visitation with the child in New York and regular telephone contact to continue a meaningful relationship (id. at 742; Matter of Tracy A.G. v Undine J., 105 AD3d 1046, 1048 [1st Dept 2013]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 29, 2021